FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JESUS RAMOS BAUTISTA,                            No. 09-73819

               Petitioner,                       Agency No. A096-159-143

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jesus Ramos Bautista, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, protection under the Convention Against Torture (“CAT”), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Nahrvani v.

Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005), and we deny in part and dismiss in

part the petition for review.

      The record does not compel the conclusion that Bautista established changed

or extraordinary circumstances sufficient to excuse his untimely filed asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, we deny the petition

as to his asylum claim.

      Bautista, an indigenous Guatemalan who served in the civil patrol, testified

soldiers thought he assisted the guerrillas while he lived in Guatemala. Bautista

also testified that, while gangs never physically harmed him, and neither he nor his

family members have had any particular problems with gangs, gangs now pose a

problem. Substantial evidence supports the agency’s determination that Bautista

failed to establish either past persecution or that it is more likely than not he would

be persecuted upon his return to Guatemala. See Nahrvani, 399 F.3d at 1153-54

(threats, harassment, and property damage did not constitute past persecution, and

fear of future persecution was too speculative). Accordingly, Bautista’s

withholding of removal claim fails.




                                           2                                     09-73819
      Substantial evidence also supports the agency’s denial of Bautista’s CAT

claim because he failed to establish it is more likely than not he will be tortured if

returned to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      Finally, we lack jurisdiction to review the agency’s discretionary

determination that Bautista did not make the requisite showing of exceptional and

extremely unusual hardship to be eligible for cancellation of removal. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     09-73819